ORDER ■

PER CURIAM .
Hubbell, Inc., formerly known as Killark Electric Manufacturing Company (“Employer”), appeals from a judgment of the ■Missouri Labor and Industrial Commission (“the Commission”) affirming the award of the Administrative Law Judge (“ALJ”), which found that Felicia Buffington’s (“Employee’s”) claim was compensable and awarding $76,600.14 for permanent partial disability and $39, 245.95'for medical expenses. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential *696purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).